Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 1 of 47 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF NEW YORK                    20-CV-4723

                                                                              MATSUMOTO, J.
                                                                              BLOOM, M.J.

                                                       Complaint for a Civil Case
Melinda Desmarattes

                                                       Case No.

(Write thefull name ofeach plaintiffwho isfiling      (to befilled in by the Clerks Office)

this complaint. Ifthe names ofall the plaintiffs
cannotfit in the space above, please write "see
                                                      |
                                                      Jury Trial: Yes □ No
                                                                     (check one)
attached" in the space and attach an additional
page with thefull list ofnames.)


    -against-

Consolidated Edison, Inc. d/b/a Consolidated Edison
Company ofNew York, Inc.; LJ Ross Associates,
Inc.; and Sunrise Credit Services, Inc.
                                                                  PkO SE CFF!^
(Write thefull name ofeach defendant who is being
sued. Ifthe names ofall the defendants cannotfit
in the space above, please write "see attached" in
the space and attach an additionalpage with the
full list ofnames.)
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 2 of 47 PageID #: 2
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 3 of 47 PageID #: 3
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 4 of 47 PageID #: 4
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 5 of 47 PageID #: 5
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 6 of 47 PageID #: 6
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 7 of 47 PageID #: 7
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 8 of 47 PageID #: 8
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 9 of 47 PageID #: 9
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 10 of 47 PageID #: 10
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 11 of 47 PageID #: 11
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 12 of 47 PageID #: 12
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 13 of 47 PageID #: 13
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 14 of 47 PageID #: 14
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 15 of 47 PageID #: 15
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 16 of 47 PageID #: 16
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 17 of 47 PageID #: 17
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 18 of 47 PageID #: 18
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 19 of 47 PageID #: 19
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 20 of 47 PageID #: 20
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 21 of 47 PageID #: 21
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 22 of 47 PageID #: 22
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 23 of 47 PageID #: 23
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 24 of 47 PageID #: 24
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 25 of 47 PageID #: 25
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 26 of 47 PageID #: 26
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 27 of 47 PageID #: 27
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 28 of 47 PageID #: 28
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 29 of 47 PageID #: 29
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 30 of 47 PageID #: 30
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 31 of 47 PageID #: 31
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 32 of 47 PageID #: 32
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 33 of 47 PageID #: 33
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 34 of 47 PageID #: 34
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 35 of 47 PageID #: 35
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 36 of 47 PageID #: 36
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 37 of 47 PageID #: 37
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 38 of 47 PageID #: 38
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 39 of 47 PageID #: 39
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 40 of 47 PageID #: 40
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 41 of 47 PageID #: 41
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 42 of 47 PageID #: 42
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 43 of 47 PageID #: 43
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 44 of 47 PageID #: 44
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 45 of 47 PageID #: 45
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 46 of 47 PageID #: 46
Case 1:20-cv-04723-KAM-LB Document 1 Filed 09/29/20 Page 47 of 47 PageID #: 47
